DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a tobacco wax composition and combination, classified in A24B 15/10.
II. Claim 9, drawn to a cartridge, classified in A24F 40/42.
III. Claim 10, drawn to a cartridge, classified in A24F 40/48.
IV. Claim 11, drawn to a cartridge, classified in A24F 40/10.
V. Claims 12-21, drawn to a vaporization device, classified in A24F 40/46.
VI. Claims 22-31, drawn to a vaporization device, classified in A24F 40/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, or effect. Invention I requires a tobacco wax suitable for vaporization comprising tobacco wax and at least one vapor agent, which is not required by invention II. Invention II requires a cartridge comprising a primary heating element, a secondary heating element, and with areas in contact with the tobacco wax composition comprised of a material with a surface energy of less than 20 Dynes/cm, which are not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires a tobacco wax composition suitable for vaporization comprising tobacco wax and at least one vapor agent, which are not required by invention III. Invention III requires a cartridge comprising an airtube where the airtube is substantially comprised of a material with a k value (W/m K) of greater than 70, which is not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires a tobacco wax composition suitable for vaporization comprising tobacco wax and at least one vapor agent, which is not required by invention IV. Invention IV requires a cartridge where product contact areas comprise a material with a k value (W/m K) of greater than 70, which is not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not cable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires a tobacco wax composition suitable for vaporization comprising tobacco wax and at least one vapor agent, which is not required by invention V. Invention V requires a vaporization device which comprises a receiving space for a cartridge or pod containing a tobacco wax composition, a primary heating unit for vaporizing the tobacco wax composition, and a secondary heating unit for vaporized tobacco wax composition vaporized by the primary heating unit to promote flow of the vaporized tobacco wax composition, wherein the second heating unit is contained in the cartridge or pod, which are not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not cable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires a tobacco wax composition suitable for vaporization comprising tobacco wax and at least one vapor agent, which is not required by invention VI. Invention VI requires a vaporization device which comprises a receiving chamber for a cartridge contaiing a tobacco wax composition, a primary heating unit for vaporizing the tobacco wax composition, and a secondary heating unit for vaporized tobacco wax composition vaporized by the primary heating unit to promote flow of the vaporized tobacco wax composition, wherein the second heating unit is contained in the receiving chamber, which are not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention II requires a cartridge comprising a primary heating element, a secondary heating element, and with areas in contact with the tobacco wax composition comprised of a material with a surface energy of less than 20 Dynes/cm, which are not required by invention III. Invention III requires a cartridge comprising an airtube where the airtube is substantially comprised of a material with a k value (W/m K) of greater than 70, which is not required by invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention II requires a cartridge comprising a primary heating element, a secondary heating element, and with areas in contact with the tobacco wax composition comprised of a material with a surface energy of less than 20 Dynes/cm, which are not required by invention IV. Invention IV requires a cartridge where product contact areas comprise a material with a k value (W/m K) of greater than 70, which is not required by invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention II requires a cartridge comprising a primary heating element, a secondary heating element, and with areas in contact with the tobacco wax composition comprised of a material with a surface energy of less than 20 Dynes/cm, which are not required by invention V. Invention V requires a vaporization device which comprises a receiving space for a cartridge or pod containing a tobacco wax composition, a primary heating unit for vaporizing the tobacco wax composition, and a secondary heating unit for vaporized tobacco wax composition vaporized by the primary heating unit to promote flow of the vaporized tobacco wax composition, wherein the second heating unit is contained in the cartridge or pod, which are not required by invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention II requires a cartridge comprising a primary heating element, a secondary heating element, and with areas in contact with the tobacco wax composition comprised of a material with a surface energy of less than 20 Dynes/cm, which are not required by invention VI. Invention VI requires a vaporization device which comprises a receiving chamber for a cartridge containing a tobacco wax composition, a primary heating unit for vaporizing the tobacco wax composition, and a secondary heating unit for vaporized tobacco wax composition vaporized by the primary heating unit to promote flow of the vaporized tobacco wax composition, wherein the second heating unit is contained in the receiving chamber, which are not required by invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention III requires a cartridge comprising an airtube where the airtube is substantially comprised of a material with a k value (W/m K) of greater than 70, which is not required by invention IV. Invention IV requires a cartridge where product contact areas comprise a material with a k value (W/m K) of greater than 70, which is not required by invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention III requires a cartridge comprising an airtube where the airtube is substantially comprised of a material with a k value (W/m K) of greater than 70, which is not required by invention V. Invention V requires a vaporization device which comprises a receiving space for a cartridge or pod containing a tobacco wax composition, a primary heating unit for vaporizing the tobacco wax composition, and a secondary heating unit for vaporized tobacco wax composition vaporized by the primary heating unit to promote flow of the vaporized tobacco wax composition, wherein the second heating unit is contained in the cartridge or pod, which are not required by invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention III requires a cartridge comprising an airtube where the airtube is substantially comprised of a material with a k value (W/m K) of greater than 70, which is not required by invention VI. Invention VI requires a vaporization device which comprises a receiving chamber for a cartridge containing a tobacco wax composition, a primary heating unit for vaporizing the tobacco wax composition, and a secondary heating unit for vaporized tobacco wax composition vaporized by the primary heating unit to promote flow of the vaporized tobacco wax composition, wherein the second heating unit is contained in the receiving chamber, which are not required by invention III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention IV requires a cartridge where product contact areas comprise a material with a k value (W/m K) of greater than 70, which is not required by invention V. Invention V requires a vaporization device which comprises a receiving space for a cartridge or pod containing a tobacco wax composition, a primary heating unit for vaporizing the tobacco wax composition, and a secondary heating unit for vaporized tobacco wax composition vaporized by the primary heating unit to promote flow of the vaporized tobacco wax composition, wherein the second heating unit is contained in the cartridge or pod, which are not required by invention IV. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention IV requires a cartridge where product contact areas comprise a material with a k value (W/m K) of greater than 70, which is not required by invention VI. Invention VI requires a vaporization device which comprises a receiving chamber for a cartridge containing a tobacco wax composition, a primary heating unit for vaporizing the tobacco wax composition, and a secondary heating unit for vaporized tobacco wax composition vaporized by the primary heating unit to promote flow of the vaporized tobacco wax composition, wherein the second heating unit is contained in the receiving chamber, which are not required by invention IV. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention V requires a secondary heating unit contained in a cartridge or pod, which is not required by invention VI. Invention VI requires a secondary heating element contained in a receiving chamber, which is not required by invention V. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747